DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-8, 10-18, 20-25, 27-34 (renumbering as 1-30 respectively) are allowed.

Claims 1, 18 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining a correlation in time between the first and second repetitions of the tracking reference signal based at least in part on measuring the first and second repetitions of the tracking reference signal; determining a Doppler metric for the downlink channel based at least in part on measuring the tracking reference signal and on the correlation in time between the first and second repetitions of the tracking reference signal; transmitting an indication of the Doppler metric for the downlink channel to the base station; and receiving, based at least in part on transmitting the indication of the Doppler metric for the downlink channel, an indication of a configuration for an uplink demodulation reference signal”.

	Claims 8, 25 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving, from the UE, an indication of a Doppler metric for a downlink channel between the base station and the UE, the Doppler metric based at least in part on the first and second repetitions of the tracking reference signal; selecting a configuration for an uplink demodulation reference signal based at least in part on the Doppler metric for the downlink channel; and transmitting an indication of the configuration for the uplink demodulation reference signal to the UE” in combination with other elements as specified in the claim.

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473